ORDER
Upon consideration of the Petition for Discretionary Review filed by defendant on the 11th day of December 2015, the Petition is ALLOWED for the limited purpose of remanding to the Court of Appeals for reconsideration and review for plain error.
By order of this Court in Conference, this 17th day of March, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 18th day of March, 2016.
CHRISTIE S. CAMERON ROEDER Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk